DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,811,019 in view of Park et al. (US 6,529,604 B1), hereinafter referred to as Park. The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (spectrum) with other components (magnitude/sign of spectral components); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Instant Claims
US Patent 10,811,019
Claim 1: A spectrum encoding method for an audio signal, the method comprising: 
Claim 1: A spectrum encoding method for an audio signal, the method comprising:
performing scaling on a normalized spectrum based on bit allocation of a band;
Claim 2: performing scaling on a normalized spectrum based on the bit allocation of the band, 
selecting at least one important spectral component from the scaled spectrum of the band; and
Claim 2: wherein the selecting comprises selecting the at least one important spectral component from the scaled spectrum
encoding a magnitude of the selected at least one important spectral component, and at least one of a number, a position and a sign of the selected at least one important spectral component,
Claim 1: encoding a number of the selected at least one important spectral component, a position of the selected at least one important spectral component, a magnitude of the selected at least one important spectral component and a sign of the selected at least on
wherein the magnitude of the selected at least one important spectral component is encoded using a quantization scheme,
Claim 1: wherein the magnitude of the selected at least one important spectral component is encoded using a first quantization scheme or a second quantization scheme based on signal characteristics including at least one of a length of the band and the bit allocation for the band,
wherein the quantization scheme is one selected from trellis coded quantization and uniform scalar quantization based on signal characteristics,
Claim 1: wherein the magnitude of the selected at least one important spectral component is encoded using a first quantization scheme or a second quantization scheme based on signal characteristics including at least one of a length of the band and the bit allocation for the band,
Claim 3: The method of claim 1, wherein the first quantization scheme comprises trellis coded quantization which uses an 8-state 4-coset trellis structure with 2 zero levels.
wherein the at least one of the number, the position and the sign of the selected important spectral component is encoded using an arithmetic coding.
Park: (col. 39 lines 55-59, where the sign data is arithmetic-coded)
Claim 2: The method of claim 1, wherein the trellis coded quantization uses an 8- state 4-coset trellis structure with 2 zero levels.
Claim 3: The method of claim 1, wherein the first quantization scheme comprises trellis coded quantization which uses an 8-state 4-coset trellis structure with 2 zero levels.
Claim 3: The method of claim 1, further comprising if the bit allocation for the band is zero, all samples included in the band are encoded to zero.
Claim 1: wherein when the encoding mode for the band is determined as the second mode, all samples included in the band are encoded to zero.
Claim 4: A spectrum decoding method for an audio signal, the method comprising: 
Claim 4: A spectrum decoding method for an audio signal, the method comprising:
obtaining, from a bitstream, information about at least one important spectral component for a normalized spectrum of a band; and
Claim 4: obtaining, from a bitstream of an encoded spectrum, information about at least on
decoding the obtained information of the at least one important spectral component based on a magnitude of the at least one important spectral component, and at least one of a number, a position and a sign of the at least one important spectral component to recover spectral components,
Claim 4: decoding the obtained information about the at least one important spectral component based on a number of the at least one important spectral component, a position of the at least one important spectral component, a magnitude of the at least one important spectral component and a sign of the at least on
wherein the magnitude of the at least one important spectral component is decoded by using a dequantization scheme which is one of trellis coded quantization and uniform scalar quantization,
Claim 4: wherein the magnitude of the selected at least on

wherein one of the trellis coded quantization and the uniform scalar quantization is selected based on signal characteristics,
Claim 4: wherein the magnitude of the selected at least on
Claim 5:The method of claim 4, wherein the first quantization scheme comprises trellis coded quantization which uses an 8-state 4-coset trellis structure with 2 zero levels.
wherein the at least one of the number, the position and the sign of the at least one important spectral component is decoded by using an arithmetic decoding, and
Park: (col. 39 lines 55-59, where the sign data is arithmetic-coded)
wherein the recovered spectral components are inverse-scaled.

Claim 5: The method of claim 4, wherein the trellis coded quantization uses an 8- state 4-coset trellis structure with 2 zero levels.
Claim 5: The method of claim 4, wherein the first quantization scheme comprises trellis coded quantization which uses an 8-state 4-coset trellis structure with 2 zero levels.
Claim 6: The method of claim 4, further comprising if the bit allocation for the band is zero, all samples included in the band are decoded to zero.
Claim 4: wherein when the encoding mode for the band is determined as the second mode, all samples included in the band are decoded to zero.


Claims 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,388,293 in view of Vasilache (US 2007/0168197 A1). The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (bits allocated to a band) with other components (no bits allocated to a band); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Instant Claims
US Patent 10,388,293
Claim 1: A spectrum encoding method for an audio signal, the method comprising: 
Claim 1: A spectrum encoding method for an audio signal, the method comprising:
performing scaling on a normalized spectrum based on bit allocation of a band;
Claim 2: performing scaling on the normalized spectrum based on bit allocation of the band, 
selecting at least one important spectral component from the scaled spectrum of the band; and
Claim 2: wherein the selecting comprises selecting the at least one of important spectral components from the scaled spectrum.
encoding a magnitude of the selected at least one important spectral component, and at least one of a number, a position and a sign of the selected at least one important spectral component,
encoding information of the selected at least one of important spectral components for a the band, the information including at least one of a number, a position, a magnitude and a sign of the selected at least one of important spectral components,
wherein the magnitude of the selected at least one important spectral component is encoded using a quantization scheme,
Claim 1: wherein the magnitude of the selected at least one of important spectral components is encoded using a quantization scheme,
wherein the quantization scheme is one selected from trellis coded quantization and uniform scalar quantization based on signal characteristics,
Claim 1: wherein the 
wherein the at least one of the number, the position and the sign of the selected important spectral component is encoded using an arithmetic coding.
Claim 1: wherein the number, the position and the sign of the selected important spectral component are encoded using an arithmetic coding
Claim 2: The method of claim 1, wherein the trellis coded quantization uses an 8- state 4-coset trellis structure with 2 zero levels.
Claim 3: The method of claim 1, wherein the trellis coded quantization uses an 8- state 4-coset trellis structure with 2 zero levels.
Claim 3: The method of claim 1, further comprising if the bit allocation for the band is zero, all samples included in the band are encoded to zero.
Vasilache para [0053], where the smallest possible bitrate is 1, corresponding to all the coefficients in the subband being set to 0, or having no bits allocated
Claim 4: A spectrum decoding method for an audio signal, the method comprising: 
Claim 4: A spectrum decoding method for an audio signal, the method comprising:
obtaining, from a bitstream, information about at least one important spectral component for a normalized spectrum of a band; and
Claim 4: obtaining, from a bitstream of an encoded spectrum, information about at least one of important spectral components for a band of which bit allocation is non-zero;
decoding the obtained information of the at least one important spectral component based on a magnitude of the at least one important spectral component, and at least one of a number, a position and a sign of the at least one important spectral component to recover spectral components,
Claim 4: decoding the obtained information of the at least one important spectral components based on at least one of a number, a position, a magnitude and a sign of the at least one of important spectral components,
wherein the magnitude of the at least one important spectral component is decoded by using a dequantization scheme which is one of trellis coded quantization and uniform scalar quantization,
Claim 4: wherein the magnitude of the at least one important spectral components is decoded by using a dequantization scheme which is one of trellis coded quantization and uniform scalar quantization,
wherein one of the trellis coded quantization and the uniform scalar quantization is selected based on signal characteristics,
Claim 4: wherein one of trellis coded quantization and uniform scalar quantization is selected based on signal characteristics including at least one of a length of the band and a number of bits allocated to the band,
wherein the at least one of the number, the position and the sign of the at least one important spectral component is decoded by using an arithmetic decoding, and
wherein the number, the position and the sign of the at least one important spectral component are decoded by using an arithmetic decoding
wherein the recovered spectral components are inverse-scaled.
Claim 2: performing scaling on the normalized spectrum based on bit allocation of the band,
Claim 5: The method of claim 4, wherein the trellis coded quantization uses an 8- state 4-coset trellis structure with 2 zero levels.
Claim 5: The method of claim 4, wherein the trellis coded quantization uses an 8- state 4-coset trellis structure with 2 zero levels.
Claim 6: The method of claim 4, further comprising if the bit allocation for the band is zero, all samples included in the band are decoded to zero.
Vasilache para [0053], where the smallest possible bitrate is 1, corresponding to all the coefficients in the subband being set to 0, or having no bits allocated


	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Using the subject matter eligibility test from page 74621 of the Federal Register Notice titled “2014 Interim Guidance on Patent Subject Matter Eligibility,” a two-step process is performed. Under step 1, the claims are analyzed to determine if the claim is directed to a process, machine, article of manufacture, or composition of matter. In this case, claims 1-6 are directed to a method, which is a process. Step 2A (part 1 of the Mayo test), using the guidance from pages 50-57 of the Federal Register Vol. 84 No. 4 from Monday, January 7, 2019, requires applying a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception, determining if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea. In this case, claim 1 recites performing scaling, selecting a component, and encoding values, which are mental processes. In Prong Two, examiners evaluate whether the judicial exception is integrated into a practical application that imposes a meaningful limit on the judicial exception. In this case, the additional limitations are further clarifications of the abstract ideas, and do not constitute a practical application.
Step 2B (part 2 of the Mayo test) requires analyzing the claims to determine if they recite additional elements that amount to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself.  

Regarding claims 1 and 4, performing scaling, selecting a component, and encoding values are mental processes, which are abstract ideas. The additional limitations are further clarifications of the abstract ideas, and do not constitute integration into a practical application or significantly more.

Regarding claims 2 and 5, the limitations are further clarifications of the abstract ideas, and do not constitute integration into a practical application or significantly more.

Regarding claims 3 and 6, encoding values to zero is a mental process, which is an abstract idea without integration into a practical application and without significantly more.

The limitations of the claims, taken alone, do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. Applicable case law cited in the Federal Register includes, but is not limited to: Alice Corp., 134 S. Ct. at 2355-56, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), Benson, 409 U.S. at 63.

See "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.," dated June 25, 2014, and the Federal Register notice titled "2014 Interim Guidance on Patent Subject Matter Eligibility" (79 FR 74618).

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al. (US 2014/0200901 A1), hereinafter referred to as Kawashima, in view of Park et al. (US 6,529,604 B1), hereinafter referred to as Park, and further in view of Sung et al. (US 2009/0167588 A1), hereinafter referred to as Sung.

Regarding claim 1, Kawashima teaches:
A spectrum encoding method for an audio signal, the method comprising: 
performing scaling on a normalized spectrum based on bit allocation of a band (Fig. 19 element 905, 103, 105, 106, para [0161], where bit allocation is performed per band, para [0049], where normalization of the spectrum is performed, and para [0054-55], where a gain is calculated); 
selecting at least one important spectral component from the scaled spectrum of the band (para [0149], where the lower band is more important for sound quality); and
Kawashima does not teach:
encoding a magnitude of the selected at least one important spectral component, and at least one of a number, a position and a sign of the selected at least one important spectral component, 
wherein the magnitude of the selected at least one important spectral component is encoded using a quantization scheme, 
wherein the quantization scheme is one selected from trellis coded quantization and uniform scalar quantization based on signal characteristics, 
wherein the at least one of the number, the position and the sign of the selected important spectral component is encoded using an arithmetic coding.  
Park teaches:
encoding a magnitude of the selected at least one important spectral component, and at least one of a number, a position and a sign of the selected at least one important spectral component (Claim 10, where both magnitude and sign data are encoded),
wherein the at least one of the number, the position and the sign of the selected important spectral component is encoded using an arithmetic coding (col. 39 lines 55-59, where the sign data is arithmetic-coded).  
The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (spectrum) with other components (magnitude/sign of spectral components); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
Sung teaches:
wherein the magnitude of the selected at least one important spectral component is encoded using a quantization scheme (para [0037], [0050-51], [0057], where an 8-state 4-coset trellis structure with 2 zero levels is used, where the indexes consist of absolute values and signs), 
wherein the quantization scheme is one selected from trellis coded quantization and uniform scalar quantization based on signal characteristics (para [0037], [0057], where an 8-state 4-coset trellis structure with 2 zero levels is used), 
The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (encoding) with other components (encoding using trellis coded quantization); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Regarding claim 2, Kawashima in view of Park and Sung teaches:
The method of claim 1, wherein the trellis coded quantization uses an 8- state 4-coset trellis structure with 2 zero levels (Sung para [0037], [0057], where an 8-state 4-coset trellis structure with 2 zero levels is used).  

Regarding claim 4, Kawashima teaches:
A spectrum decoding method for an audio signal, the method comprising: 
obtaining, from a bitstream, information about at least one important spectral component for a normalized spectrum of a band (Fig. 22, para [0179], where the encoded data is demultiplexed and para [0149], where the lower band is more important for sound quality); and
wherein the recovered spectral components are inverse-scaled (para [0063], where the decoded gain is multiplied).  
Kawashima does not teach:
decoding the obtained information of the at least one important spectral component based on a magnitude of the at least one important spectral component, and at least one of a number, a position and a sign of the at least one important spectral component to recover spectral components, 
wherein the magnitude of the at least one important spectral component is decoded by using a dequantization scheme which is one of trellis coded quantization and uniform scalar quantization, 
wherein one of the trellis coded quantization and the uniform scalar quantization is selected based on signal characteristics, 
wherein the at least one of the number, the position and the sign of the at least one important spectral component is decoded by using an arithmetic decoding, and
Park teaches:
decoding the obtained information of the at least one important spectral component based on a magnitude of the at least one important spectral component, and at least one of a number, a position and a sign of the at least one important spectral component to recover spectral components (Claims 10, 14, 16 where both magnitude and sign data are encoded and decoded),
wherein the at least one of the number, the position and the sign of the at least one important spectral component is decoded by using an arithmetic decoding (col. 39 lines 55-59, where the sign data is arithmetic-coded), and
The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (spectrum) with other components (magnitude/sign of spectral components); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
Sung teaches:
wherein the magnitude of the at least one important spectral component is decoded by using a dequantization scheme which is one of trellis coded quantization and uniform scalar quantization (para [0037], [0050-51], [0057], where an 8-state 4-coset trellis structure with 2 zero levels is used, where the indexes consist of absolute values and signs), 
wherein one of the trellis coded quantization and the uniform scalar quantization is selected based on signal characteristics (para [0037], [0057], where an 8-state 4-coset trellis structure with 2 zero levels is used),
The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (encoding) with other components (encoding using trellis coded quantization); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Regarding claim 5, Kawashima in view of Park and Sung teaches:
The method of claim 4, wherein the trellis coded quantization uses an 8- state 4-coset trellis structure with 2 zero levels (Sung para [0037], [0057], where an 8-state 4-coset trellis structure with 2 zero levels is used).  

Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima, in view of Park, and Sung, and further in view of Vasilache (US 2007/0168197 A1).

Regarding claim 3, Kawashima in view of Park and Sung teaches:
The method of claim 1
Kawashima in view of Park and Sung does not teach:
further comprising if the bit allocation for the band is zero, all samples included in the band are encoded to zero.
Vasilache teaches:
further comprising if the bit allocation for the band is zero, all samples included in the band are encoded to zero (para [0053], where the smallest possible bitrate is 1, corresponding to all the coefficients in the subband being set to 0, or having no bits allocated).  
The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (bits allocated to a band) with other components (no bits allocated to a band); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Regarding claim 6, Kawashima in view of Park and Sung teaches:
The method of claim 4
Kawashima in view of Park and Sung does not teach:
further comprising if the bit allocation for the band is zero, all samples included in the band are decoded to zero.
Vasilache teaches:
further comprising if the bit allocation for the band is zero, all samples included in the band are decoded to zero (para [0053], where the smallest possible bitrate is 1, corresponding to all the coefficients in the subband being set to 0, or having no bits allocated).
The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (bits allocated to a band) with other components (no bits allocated to a band); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0126082 A1 para [0072] teaches normalizing a spectrum and defining bit allocations according to perceptual importance; US 2008/0052066 A1 para [0101-102] teaches encoding a normalized spectrum based on a number of bits obtained from a scaling coefficient; US 2013/0279576 A1 para [0108] teaches arithmetic coding, and encoding of magnitude and corresponding sign data for quantized transform coefficients.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658